Case 3:19-cv-04893-BRM-TJB Document 18 Filed 09/30/19 Page 1 of 1 PagelD: 52

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
TRENTON DIVISION

THE INDEPENDENCE PROJECT, INC., a New
Jersey Non-Profit Corporation, and RONALD
MOORE, Individually,

Plaintiffs,
VS. Case No.: 3:19-cv-04893-BRM-TJB

DIMATTEO FAMILY PARTNERSHIP, L.P., a
New Jersey Limited Partnership,

Defendant.

 

ORDER OF DISMISSAL WITH PREJUDICE

THIS MATTER is before the Court upon the Stipulation for Dismissal With Prejudice.
The Court having carefully reviewed said Stipulation and after due consideration, it is

ORDERED AND ADJUDGED as follows:

1. The Stipulation For Dismissal With Prejudice filed herein by the Plaintiffs, and
the Defendant, be and the same is hereby approved;

2. The above-styled cause be and the same is hereby DISMISSED with prejudice;

3. The Court retains jurisdiction of the above-styled cause solely for the purpose of
enforcing the Settlement Agreement; and

4. To the extent not otherwise disposed of herein, all pending Motions are hereby

DENIED as moot.
DONE AND ORDERED in Chambers at pagan. , this aot,
ot SL pfem be. 2019.

Copies furnished to:
Attorneys of record

 

UNITED STATES DISTRICT JUDGE
